REQUESTED BY: Dear Senator:
You have asked whether there are any statutes which would prevent the Legislature by motion or resolution from authorizing the Game and Parks Commission to acquire title to an abandoned railroad right-of-way. This legislative action would be in lieu of enacting LB 527. We have concluded that there are no statutes which prohibit the Legislature from approving this transaction by motion or resolution. You should, however, consider the following discussion.
The Game and Parks Commission, under section 81-805, R.S. Supp., 1976, presently has the general authority to acquire real estate with the consent of the Governor and when funds are available for that purpose. However, section74-424, R.R.S. 1943, provides:
   "No agency of this state shall purchase, lease, or acquire real estate from any railroad company or corporation owning or operating a railroad over a right-of-way outside of incorporated cities and villages which has been permitted to be abandoned by a federal agency,  without prior approval by the Legislature of such purchase, lease, or acquisition." (Emphasis added.)
Although section 1 of LB 527 purports to authorize anddirect the commission to acquire or attempt to acquire the right-of-way, approval is all that is required by the Legislature under section 74-424. Since section 74-424 does not specify how the approval may be given, we believe that there is nothing to preclude legislative approval by motion or resolution.
Neither legislative approval by motion or resolution nor the enactment of LB 527 would relieve the commission of the requirements of section 81-805 as noted above.